DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election/restriction, applicant elected claims 1-16 & 20, and has withdrawn claims 17 – 19 without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 10 - 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Littau et al. (US 2003/0197872, hereinafter Littau) in view of Van Voorst et al. (US 2019/0049861, hereinafter Voorst).
	With respect to claim 1, Littau discloses: 
A metrology system (para 0008; metrology instrument) comprising:
an x-ray scatterometer (para 0069; X-ray source) comprising:
an illumination source that provides a first amount of illumination radiation to a complex semiconductor structure (para 0064 and 0069; radiation passes through the stack and underlying thin films and is either reflected back, transmitted through, or a combination of the two) ; and a detector (para 0030; a detector) that detects a first amount of radiation from the complex semiconductor structure in response to the first amount of illumination radiation (para 0030; a detector for detecting the radiation) and generates a first amount of measurement data in response to the first amount of detected radiation (para 0031; measurements); and a computing system configured to estimate a value of a structural parameter of interest of the one or more subsequent instances of the complex semiconductor structure (para 0025; changing the structural parameter based on the measurements) based on the first amount of measurement data and a second amount of measurement data (para 0013 and 0015).
	Littau does not explicitly disclose that the radiation is provided to one or more subsequent instances of the complex semiconductor structure prior to a critical step of a semiconductor fabrication process flow to generate the first amount of measurement data and after the critical step to generate the second amount of measurement data. 
In an analogous art, Voorst discloses that the radiation is provided to one or more subsequent instances of the complex semiconductor structure prior to a critical step of a semiconductor fabrication process flow to generate the first amount of measurement data and after the critical step to generate the second amount of measurement data (para 0025, 0051 and 0056; measurements of the radiations before and after the processing steps). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau’s system by adding Voorst’s disclosure in order to measure the properties of a semiconductor structure before and after the processing in order to control the processing quality.

	With respect to claim 2, Littau/Voorst discloses the metrology system of Claim 1.
	Littau does not explicitly disclose to combine the first amount of measurement data with the second amount of measurement data to generate an amount of combined measurement data, wherein the estimating of the value of the structural parameter of interest is based on the amount of combined measurement data.
In an analogous art, Voorst discloses to combine the first amount of measurement data with the second amount of measurement data to generate an amount of combined measurement data (para 0007; combining different measurements wherein the different measurements can be prior and after the processing steps), wherein the estimating of the value of the structural parameter of interest is based on the amount of combined measurement data (para 0025; adjusting parameters based on the measurements). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau’s system by adding Voorst’s disclosure in order to measure the properties of a semiconductor structure before and after the processing in order to control the processing quality.

	With respect to claim 8, Littau/Voorst discloses the metrology system of Claim 1.
Littau does not explicitly disclose wherein the second amount of measurement data is generated by a measurement of the one or more prior instances of the complex semiconductor structure by the x-ray scatterometer before the critical process step of the fabrication process flow.
In an analogous art, Voorst discloses wherein the second amount of measurement data is generated by a measurement of the one or more prior instances of the complex semiconductor structure by the x-ray scatterometer before the critical process step of the fabrication process flow (para 0025; and 0056). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau’s system by adding Voorst’s disclosure in order to measure the properties of a semiconductor structure before and after the processing in order to control the processing quality.

With respect to claim 10, Littau/Voorst discloses the metrology system of Claim 1.
Littau discloses wherein the one or more subsequent instances of the complex semiconductor structure are disposed on one or more wafers (para 0009; 0019 and 0083).
With respect to claim 11, Littau/Voorst discloses the metrology system of Claim 10.
Littau discloses wherein the one or more prior instances of the complex semiconductor structure are disposed on one or more wafers different from the one or more subsequent instances of the complex semiconductor structure (para 0013; 0019 and 0073).
With respect to claim 12, Littau/Voorst discloses the metrology system of Claim 10.
Littau does not explicitly disclose wherein the one or more prior instances of the complex semiconductor structure are disposed on the same one or more wafers upon which the the one or more subsequent instances of the complex semiconductor structure are disposed
	In an analogous art, Voorst discloses wherein the one or more prior instances of the complex semiconductor structure are disposed on the same one or more wafers upon which the the one or more subsequent instances of the complex semiconductor structure are disposed (para 0007; 0013 and 0020).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau’s system by adding Voorst’s disclosure in order to measure the properties of a semiconductor structure before and after the processing in order to control the processing quality.
With respect to claim 13, Littau/Voorst discloses the metrology system of Claim 1.
Littau/Voorst does not explicitly disclose wherein the illumination source provides the first amount of illumination radiation at a plurality of different orientations with respect to the complex semiconductor structure.
In an analogous art, Voorst discloses wherein the illumination source provides the first amount of illumination radiation at a plurality of different orientations with respect to the complex semiconductor structure (para 0007; 0013 and 0020).Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau’s system by adding Voorst’s disclosure in order to measure the properties of a semiconductor structure before and after the processing in order to control the processing quality.
With respect to claim 14, Littau/Voorst discloses the metrology system of Claim 1.
	Littau discloses wherein the critical process step is any of a lithographic process step, a deposition process step, and an etch process step (para 0007; lithography, etching and deposition).
With respect to claim 15, Littau/Voorst discloses the metrology system of Claim 1.
	Littau discloses wherein the structural parameter of interest is any of a film thickness after a deposition process step and a material recess depth after an etch process step (para 0019).
	With respect to claim 16, Littau/Voorst discloses the metrology system of Claim 1.
	Littau discloses wherein the estimating of the value of the structural parameter of interest involves minimizing an objective function that includes a difference term and a regularization term, the difference term including a difference between the first amount of measurement data and a first amount of simulated measurement data that simulates the measurement of the one or more subsequent instances of the complex semiconductor structure after the critical process step by the x-ray scatter meter (para 0018 and 0068; comparing the measured data with the simulated data, the measured data can be after the processing steps as discussed above in claim 1), and the regularization term including a second amount of simulated measurement data that simulates the measurement of the one or more prior instances of the complex semiconductor structure before the critical process step by the x-ray scatterometer (para 0018 and 0068; comparing the measured data with the simulated data, the measured data can be before the processing steps as discussed above in claim 1).
	With respect to claim 20, Littau discloses: 
A metrology system (para 0008; metrology instrument) comprising:
an x-ray scatterometer (para 0069; X-ray source) comprising:
an illumination source that provides a first amount of illumination radiation to a complex semiconductor structure (para 0064 and 0069; radiation passes through the stack and underlying thin films and is either reflected back, transmitted through, or a combination of the two) ; and a detector (para 0030; a detector) that detects a first amount of radiation from the complex semiconductor structure in response to the first amount of illumination radiation (para 0030; a detector for detecting the radiation) and generates a first amount of measurement data in response to the first amount of detected radiation (para 0031; measurements); and a computing system configured to estimate a value of a structural parameter of interest of the one or more subsequent instances of the complex semiconductor structure (para 0025; changing the structural parameter based on the measurements) based on the first amount of measurement data and a second amount of measurement data (para 0013 and 0015).
Littau does not explicitly disclose a non-transitory, computer-readable medium, comprising: code for causing a computing system to perform the estimation; and that the radiation is provided to one or more subsequent instances of the complex semiconductor structure prior to a critical step of a semiconductor fabrication process flow to generate the first amount of measurement data and after the critical step to generate the second amount of measurement data. 
In an analogous art, Voorst discloses a non-transitory, computer-readable medium, comprising: code for causing a computing system to perform the estimation (para 0217; program stored in the memory to be executed by a processor to perform the measurements); that the radiation is provided to one or more subsequent instances of the complex semiconductor structure prior to a critical step of a semiconductor fabrication process flow to generate the first amount of measurement data and after the critical step to generate the second amount of measurement data (para 0025, 0051 and 0056; measurements of the radiations before and after the processing steps). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau’s system by adding Voorst’s disclosure in order to measure the properties of a semiconductor structure before and after the processing in order to control the processing quality.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Littau/Voorst and further in view of Gellineau (CN 110603435, hereinafter Gellineau).
	With respect to claim 3, Littau/Voorst discloses the metrology system of Claim 1.
Littau/Voorst does not explicitly disclose the computing system further configured to: generate a geometrically parameterized measurement response model including one or more geometric features affected by the critical process step and not including one or more geometric features not affected by the critical process step, wherein the estimating of the structural parameter of interest involves minimizing an objective function that includes a difference between the combined measurement data set and a simulated data set resulting from the geometrically parameterized measurement model.
In an analogous art, Gellineau discloses the computing system further configured to: generate a geometrically parameterized measurement response model including one or more geometric features affected by the critical process step and not including one or more geometric features not affected by the critical process step (page 59; second para & page 62; last para), wherein the estimating of the structural parameter of interest involves minimizing an objective function that includes a difference between the combined measurement data set and a simulated data set resulting from the geometrically parameterized measurement model (page 0060; last para & page 0061; first para).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau/Voorst’s system by adding Gellineau’s disclosure in order to measure different properties of a semiconductor structure to improve the semiconductor processing. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Littau/Voorst and further in view of Kuznetsov et al. (US 2017/0287751, hereinafter Kuznetsov).
With respect to claim 4, Littau/Voorst discloses the metrology system of Claim 2.
Littau does not explicitly disclose the illumination source computing system further configured to: provide a second amount of illumination radiation to one or more subsequent instances of the complex semiconductor structure having known values of the structural parameter of interest after the critical process step of the semiconductor fabrication process flow, the detector further configured to: detect a second amount of radiation from the one or more subsequent instances of the complex semiconductor structure in response to the second amount of illumination radiation 
In an analogous art, Voorst discloses the illumination source computing system further configured to: provide a second amount of illumination radiation to one or more subsequent instances of the complex semiconductor structure having known values of the structural parameter of interest after the critical process step of the semiconductor fabrication process flow (para 0012-0013 and 0056), the detector further configured to: detect a second amount of radiation from the one or more subsequent instances of the complex semiconductor structure in response to the second amount of illumination radiation (para 0021-0022 and 0084).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau’s system by adding Voorst’s disclosure in order to measure the properties of a semiconductor structure before and after the processing in order to control the processing quality.
Littau/Voorst does not explicitly disclose to generate a Design Of Experiments (DOE) measurement data set in response to the second amount of detected radiation, and the computing system further configured to: combine the DOE measurement data set with a second amount of DOE measurement data to generate an amount of combined DOE measurement data, the second amount of DOE measurement data indicative of a measurement of one or more prior instances of the complex semiconductor structure having known values of the structural parameter of interest by the x-ray scatterometer before the critical process step of the fabrication process flow, and train a signal response metrology model based on the amount of combined DOE measurement data and the known values of the structural parameter of interest.
In an analogous art,  Kuznetsov discloses generating a Design Of Experiments (DOE) measurement data set in response to the second amount of detected radiation (para 0061), and the computing system further configured to: combine the DOE measurement data set with a second amount of DOE measurement data to generate an amount of combined DOE measurement data (para 0072), the second amount of DOE measurement data indicative of a measurement of one or more prior instances of the complex semiconductor structure having known values of the structural parameter of interest by the x-ray scatterometer before the critical process step of the fabrication process flow (para 0056 and 0061), and train a signal response metrology model based on the amount of combined DOE measurement data and the known values of the structural parameter of interest (para 0016-0018).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau/Voorst’s system by adding Kuznetsov’s disclosure in order to provide an improved measurement of parameters of a semiconductor device.
With respect to claim 5, Littau/Voorst/Kuznetsov discloses the metrology system of Claim 2.
Littau/Voorst does not explicitly disclose wherein the amount of combined measurement data is provided as input to the trained signal response metrology model, and wherein an output of the trained signal response metrology model corresponding to the amount of combined measurement data provided as input is the value of the structural parameter of interest.
In an analogous art, Kuznetsov discloses wherein the amount of combined measurement data is provided as input to the trained signal response metrology model (para 0018 and 0059), and wherein an output of the trained signal response metrology model corresponding to the amount of combined measurement data provided as input is the value of the structural parameter of interest (para 0082).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau/Voorst’s system by adding Kuznetsov’s disclosure in order to provide an improved measurement of parameters of a semiconductor device.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Littau/Voorst and further in view of Singh et al. (US 2016/0011523, hereinafter Singh).
	With respect to claim 6, Littau/Voorst discloses the metrology system of Claim 2.
	Littau/Voorst does not explicitly disclose normalizing the first and second amounts of measurement data based on values of one or more system parameters associated with measurement of the first and second amounts of measurement data, respectively.
	In an analogous art, Singh discloses normalizing the first and second amounts of measurement data based on values of one or more system parameters associated with measurement of the first and second amounts of measurement data, respectively (para 0098 and 0118).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau/Voorst’s system by adding Singh’s disclosure in order to provide an improved method of inspecting a semiconductor device during processing.  
With respect to claim 7, Littau/Voorst/Singh discloses the metrology system of Claim 6.
	Littau/Voorst does not explicitly disclose wherein the combining of the first amount of measurement data with the second amount of measurement data to generate the amount of combined measurement data involves determining a difference between the first amount of measurement data and the second amount of measurement data on a pixel by pixel basis.
	In an analogous art, Singh discloses wherein the combining of the first amount of measurement data with the second amount of measurement data to generate the amount of combined measurement data involves determining a difference between the first amount of measurement data and the second amount of measurement data on a pixel by pixel basis (para 0075; 0078 and 0092).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau/Voorst’s system by adding Singh’s disclosure in order to provide an improved method of inspecting a semiconductor device during processing.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Littau/Voorst and further in view of Chang et al. (US 2013/0064442, hereinafter Chang).
With respect to claim 9, Littau/Voorst disclose the metrology system of Claim 1.
Littau/Voorst does not explicitly disclose wherein the second amount of measurement data is generated by deleting a region of interest from the first amount of measurement data and replacing the deleted region of interest with signals generated by a patch matching algorithm.
In an analogous art, Chang discloses wherein the second amount of measurement data is generated by deleting a region of interest from the first amount of measurement data and replacing the deleted region of interest with signals generated by a patch matching algorithm (para 0029 and 0041).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Littau/Voorst’s system by adding Chang’s disclosure in order to reduce the defects during semiconductor processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816